United States District Court
Northern District of California

coco Oo KSHOUMNS UD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

FILED

MAY ~"7 2094

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT

UNITED STATES DISTRICT COURT NORTH DISTRICT OF CALIFORNIA
NORTHERN DISTRICT OF CALIFORNIA

@v2i tad peng EQ 0 1 1 OMI

IN THE MATTER OF Case No.

ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP

IN GOOD STANDING OF THE BAR
OF THE COURT

Renee Lillie Campbell # 104020

 

TO: Renee Lillie Campbell # 104020

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective March 31, 2021, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 11-7(b)(1). On or before June 17, 2021, you may file a response to this
Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule | 1-7(b)(3). The Clerk shall close this file on or after June 17, 2021 absent further order of this
Court.

IT IS SO ORDERED.

Dated: May 7, 2021

 

   

s District Judge

trarncvediscipling OSC CSA
rev PF-28

 
